DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on June 15, 2022 has been fully considered. The amendment is not persuasive; therefore, the following action is made FINAL.

Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed February 28, 2022) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizvi et al.  US 5,417,992 in view of De Ruyter et al. WO 95/18543.
Regarding claims 1-3, Rizvi discloses a method for producing foodstuff comprising pores which has a starch-containing matrix around the pores comprising producing a starch-containing flowable raw dough by mixing dough components with pressure gas to introduce gas into the raw dough and allowing the dough to proof and exit through an outlet die for further baking (col. 8, lines 1-40). Rizvi does not expressly disclose supplying the dough through a flow-through channel as claimed.
De Ruyter discloses a method for producing food products by an apparatus having a “feed pipe, a conduit having a decreased cross-sectional area extending from the feed pipe, and exit pipe connected to the narrower end of the conduit having the decreasing cross/sectional area, a first electrode associated with the feed pipe or conduit, and means for connecting the electrodes to a source of energy such that current will pass between the electrodes when a doughmass in the conduit” (page 7).  Current flows through the doughmass from electrodes (at least 2) configured within the flow-channel, while it is going through the channel, to a predetermined temperature (page 22-27, line 5). De Ruyter teaches the method allows for “greater heat intensity to be applied to the interior of the doughmass compared to that adjacent the conduit walls” (page 10).
One of ordinary skill in the art at the time of the invention would have found it obvious to  modify the invention of Rizvi by supplying the expanded and raw dough into a flow-through channel, as taught by De Ruyter, for further heating/baking of the mixture, since De Ruyter teaches the method allows the center of the doughmass to be effetely heated and teaches, “increased throughput, without compromising product quality, in a manner sufficient for the process to become commercially viable” (page 4, lines 1-4) with either batch or continuous process (page 9, line 19). Moreover, one would have found it obvious to have the flow-through channel situated directly adjacent to the nozzle as to maintain a continuous process.
Regarding claim 5, claim 1 is applied as stated above. Rizvi teaches wherein the components of the raw dough are mixed together with the pressure gas (col. 8, lines 1-15). 
Regarding claim 6, claim 1 is applied as stated above. Rizvi teaches wherein the components of the raw dough are mixed and the pressure gas is subsequently mixed into the raw dough (col. 8, line 1-15).
Regarding claim 7, Rizvi is applied to claim 1 as stated above. De Ruyter further teaches wherein a cross-section of the flow-through channel is constant (Figures 2 and 10). 
One of ordinary skill in the art at the time of the invention would have found it obvious to  modify the invention of Rizvi by supplying the expanded and raw dough into a flow-through channel, as taught by De Ruyter, for further heating/baking of the mixture, since De Ruyter teaches the method allows the center of the doughmass to be effetely heated and teaches, “increased throughput, without compromising product quality, in a manner sufficient for the process to become commercially viable” (page 4, lines 1-4). 
Regarding claim 8, Rizvi in view of De Ruyter does not expressly disclose wherein a cross section of the flow-through channel is larger by a factor of 100 to 200 than a cross section of the nozzle. However, it would have been obvious to one to use machinery having size appropriate for dough development and movement. Such parameters can readily be determined by one skilled in the art through routine experimentation. Generally, changes in size/dimensions do not result in patentability without a showing of unexpected results (MPEP 2144.04). 
One of ordinary skill in the art at the time of the invention would have found it obvious to  modify the invention of Rizvi by supplying the expanded and raw dough into a flow-through channel, as taught by De Ruyter, for further heating/baking of the mixture, since De Ruyter teaches the method allows the center of the doughmass to be effetely heated and teaches, “increased throughput, without compromising product quality, in a manner sufficient for the process to become commercially viable” (page 4, lines 1-4). 
Regarding claim 9, claim 1 is applied as stated above. Rizvi teaches wherein the pressure gas is sustained in the raw dough prior to passing through the nozzle by a pressure –sustaining valve (col. 6, lines 60-65; col. 7, lines 20-40). The prior art does not expressly disclose the claimed location, however, it would have been obvious to one skilled in the art to use machinery having all the necessary components in appropriate position to maintain the desired pressure as the dough moved through the extruder. To do so would have been routine and obvious to one of ordinary skill. 
Regarding claim 10, claim 1 is applied as stated above. Rizvi teaches wherein the pressure gas is mixed into the raw dough up to and overpressure of 10 to 60 bar (150psi= about 10 bar/ 300psi= about 20 bar) (col. 7, line 45-50).
Regarding claims 11, claim 1 is applied as stated above. The prior art does not expressly disclose wherein the nozzle provides a pressure drop as claimed. However, Rizvi does teach, “[w]hen the product is extruded through the die, the pressure is further reduced so that these nucleated gas bubbles expand and puff the product”…“a flow restricter 100 (FIG. 2) is provided to regulate the head pressure and thereby to regulate the filled section of the extruder. This flow restricter consists of a collar which is placed between the extruder head 14 and the final die 90, and directs the output of the extruder through a central circular opening 102 which is, for example, about 1 cm in diameter. A bolt 104 is threaded through this adaptor and can be used to decrease or increase the open area of the restricter, thereby increasing or decreasing the extrusion pressure. Increasing the back pressure at the die is critical to maintaining a stable expansion process as the SC--CO.sub.2 injection pressure is increased.” (col. 6, lines 40-65). Thus, it would have been obvious for one to perform the claimed process with a nozzle capable of providing the desired pressure drop since Rizvi teaches controlling the pressure to arrive at the desired product. 
Regarding claim 12, claim 1 is applied as stated above. Rizvi further teaches wherein a rate of pressure drop for the raw dough mixed with the pressure gas through the nozzle is controlled by a valve (flow restricter). 
Regarding claim 13, Rizvi is applied to claim 1 as stated above. De Ruyter further teaches wherein the temperature at which the warmed dough is stable for demolding out of the flow-through channel is gelatinizing temperature of the starch component in that De Ruyter teaches the dough is subjected to heating step to heat the dough sufficiently to form and substantially set the fibers (page 9, last line) and that the dough mass is raised to a heat of between 90 and 140℃ (page 13). 
One of ordinary skill in the art at the time of the invention would have found it obvious to  modify the invention of Rizvi by supplying the expanded and raw dough into a flow-through channel, as taught by De Ruyter, for further heating/baking of the mixture, since De Ruyter teaches the method allows the center of the doughmass to be effetely heated and teaches, “increased throughput, without compromising product quality, in a manner sufficient for the process to become commercially viable” (page 4, lines 1-4). 
Regarding claim 14, Rizvi in view of De Ruyter does not expressly disclose wherein steam exits through outlet openings as claimed. However, it would have been obvious to one of ordinary skill to use machinery having all the necessary components, to include steam release/exits, with appropriate placement to allow for the dough to flow and cook properly. To do so would have been routine and obvious. 

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lammers et al. WO 2017/081271 in view of De Ruyter et al. WO 95/18543.
Regarding claim 1, Lammers discloses a process for producing a foodstuff containing pores which has a starch-containing matrix around the pores, the process comprising producing starch-containing flowable raw dough by mixing dough components, mixing with pressure gas to introduce gas into the raw dough, expanding and forming the raw dough through a nozzle and placing the foamed raw dough into baking molds (Abstract, Figures, pages 16-19). 
De Ruyter discloses a method for producing food products by an apparatus having a “feed pipe, a conduit having a decreased cross-sectional area extending from the feed pipe, and exit pipe connected to the narrower end of the conduit having the decreasing cross/sectional area, a first electrode associated with the feed pipe or conduit, and means for connecting the electrodes to a source of energy such that current will pass between the electrodes when a doughmass in the conduit” (page 7).  Current flows through the doughmass from electrodes (at least 2) configured within the flow-channel, while it is going through the channel, to a predetermined temperature (page 22-27, line 5). De Ruyter teaches the method allows for “greater heat intensity to be applied to the interior of the doughmass compared to that adjacent the conduit walls” (page 10).
One of ordinary skill in the art at the time of the invention would have found it obvious to  modify the invention of Lammers by supplying the expanded and raw dough into a flow-through channel, as taught by De Ruyter, instead of the baking molds, since De Ruyter teaches the method allows the center of the doughmass to be effetely heated and teaches, “increased throughput, without compromising product quality, in a manner sufficient for the process to become commercially viable” (page 4, lines 1-4). Moreover, one would have found it obvious to have the flow-through channel situated directly adjacent to the nozzle since Lammers shows the baking molds as section 3 (Figure 2) as adjacent to the nozzle. Furthermore, it would have been prima facia obvious to substitute the baking molds of Lammers for the baking apparatus of De Ruyter for the predictable result of baking dough foodstuff. 
Regarding claims 2 and 3, claim 1 is applied as stated above. Lammers further teaches wherein the raw dough is produced continuously or batch wise (page 10).
Regarding claim 4, claim 1 is applied as stated above. Lammers further teaches wherein the raw dough is gluten-free and has a starch-basis that is gluten-free rice flour and does not contain added protein (page 13-14).
Regarding claims 5 and 6, claim 1 is applied as stated above. Lammers teaches wherein the components of the raw dough are mixed together with the pressure gas and wherein the components of the raw dough are mixed and the pressure gas is subsequently mixed into the raw dough (page 12).
Regarding claim 7, Lammers is applied to claim 1 as stated above. De Ruyter further teaches wherein a cross-section of the flow-through channel is constant (Figures 2 and 10). 
One of ordinary skill in the art at the time of the invention would have found it obvious to  modify the invention of Lammers by supplying the expanded and raw dough into a flow-through channel, as taught by De Ruyter, for further heating/baking of the mixture, since De Ruyter teaches the method allows the center of the doughmass to be effetely heated and teaches, “increased throughput, without compromising product quality, in a manner sufficient for the process to become commercially viable” (page 4, lines 1-4). 
Regarding claim 8, Lammers in view of De Ruyter does not expressly disclose wherein a cross section of the flow-through channel is larger by a factor of 100 to 200 than a cross section of the nozzle. However, it would have been obvious to one to use machinery having size appropriate for dough development and movement. Such parameters can readily be determined by one skilled in the art through routine experimentation. Generally, changes in size/dimensions do not result in patentability without a showing of unexpected results (MPEP 2144.04). 
One of ordinary skill in the art at the time of the invention would have found it obvious to  modify the invention of Lammers by supplying the expanded and raw dough into a flow-through channel, as taught by De Ruyter, for further heating/baking of the mixture, since De Ruyter teaches the method allows the center of the doughmass to be effetely heated and teaches, “increased throughput, without compromising product quality, in a manner sufficient for the process to become commercially viable” (page 4, lines 1-4). 
Regarding claim 9, claim 1 is applied as stated above. Lammers does not expressly disclose wherein the pressure gas is sustained in the dough prior to passing through the nozzle by a pressure –sustaining valve which is arranged as claimed. However, Lammers does teach, “[t]he mass flow of the gas significantly influences the dough density and thus also the pastry volume. The dough density can be adjusted selectively by means of regulation with a suitable flow valve for gases.” (page 21). Thus, it would have obvious for one to sustain the gas in the raw dough since it is taught to influence dough density and pastry volume and obvious to control the flow of injected gas by using a pressure sustaining valve. It would have been obvious to one skilled in the art to use machinery having all the necessary components in appropriate position to maintain the desired pressure as the dough moved through the extruder. To do so would have been routine and obvious to one of ordinary skill. 
Regarding claim 10, claim 1 is applied as stated above. Lammers further discloses wherein the gas is mixed into the raw dough up to an overpressure of 10 to 60bar (page 7). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 11, claim 1 is applied as stated above. Lammers teaches a pressure drop of at least 60bar/min (page 9). 
Regarding claim 12, claim 1 is applied as stated above. Lammers teaches wherein a rate of pressure drop for the dough in the nozzle is controlled by a valve (page 9). 
Regarding claim 13, Lammers is applied to claim 1 as stated above. De Ruyter further teaches wherein the temperature at which the warmed dough is stable for demolding out of the flow-through channel is gelatinizing temperature of the starch component in that De Ruyter teaches the dough is subjected to heating step to heat the dough sufficiently to form and substantially set the fibers (page 9, last line) and that the dough mass is raised to a heat of between 90 and 140℃ (page 13). 
One of ordinary skill in the art at the time of the invention would have found it obvious to  modify the invention of Lammers by supplying the expanded and raw dough into a flow-through channel, as taught by De Ruyter, for further heating/baking of the mixture, since De Ruyter teaches the method allows the center of the doughmass to be effetely heated and teaches, “increased throughput, without compromising product quality, in a manner sufficient for the process to become commercially viable” (page 4, lines 1-4). 
Regarding claim 14, Lammers in view of De Ruyter does not expressly disclose wherein steam exits through outlet openings as claimed. However, it would have been obvious to one of ordinary skill to use machinery having all the necessary components, to include steam release/exits, with appropriate placement to allow for the dough to flow and cook properly. To do so would have been routine and obvious. 

Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Rizvi with DeRuyter “would destroy the primary purpose of Rizvi, which is to produce a stabilized foamed dough that is then immediately baked while it is foamed”; however, this is not persuasive. Rizvi states, “the extruded and formed bread is then baked, either before or after slicing, to set the foam structure produced in the dough by the expansion process gas and to further develop the texture and color of the bread”. There is nothing in the teaching of DeRuyter to suggest the baking apparatus, which allows for greater heating at the center of a doughmass, would not be suitable for setting the foam structure of the bread of Rizvi. The fact that DeRuyter bakes a meat analog doughmass (which is still a dough product as shown by the ingredients stated by DeRuyter, page 8) instead of bread means nothing. DeRuyter clearly teaches the baking apparatus “ensure[s] greater heat intensity is applied to the interior of the doughmass compared to the that adjacent the conduit walls” (page 10) and as such one would have been absolutely motivated to look to the teaching of DeRuyter to bake the bread of Rizvi. One would have been motivated to bake the bread of Rizvi in such an apparatus for the reason of ensuring the center of the bread product was thoroughly baked while the exterior surface did not overcook. 
Applicant’s remarks to the rejection of Lammers in view of DeRuyter are also not persuasive for reasons as stated above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            
/ERIK KASHNIKOW/            Supervisory Patent Examiner, Art Unit 1792